DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 1-9 and 11-20 in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that the embodiments described in the present application and recited in the claims are in such close relation that the Examiner would not be unduly burdened to search and examine all of the claims/species of the application together.  This is not found persuasive because as noted in the Requirement for Restriction/Election mailed on 9/16/2021, each of the identified species of Species I and II are patentably distinct embodiments having mutually exclusive features.  In particular, the details of the light-reflecting layer 6 being located on the black matrix pattern 1 in the configuration of the embodiment of Species I disclosed in Figs. 2(a), 4(a), and 5(a) would require a separate search strategy/query than that for the details of the orthographic projection of the light-transmissive wall 5 onto the base substrate being equal to an area of an orthographic projection of the light shielding unit 11 of the embodiment of Species II disclosed in Figs 2(b), 4(b), and 5(b).  Therefore, a thorough search of both Species I and II would result in an undue search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2018/0210280) in view of Cho et al. (U.S. 2017/0315409).

Regarding claim 1, Chen discloses a display substrate (combination of: 102 and 118, Fig. 3; page 1, para [0020]; page 2, para [0021]), comprising:
	a base substrate (102, Fig. 3; page 1, para [0020]);
	a black matrix pattern (combination of: 1341 and 136, Fig. 3; page 3, para [0027]; page 5, para [0037]) on the base substrate (102, Fig. 3);
	a plurality of display units (132G, 132R, 132B, Fig. 3; page 2, para [0023-0024]) respectively in a plurality of regions (regions 130G, 130R, 144, Fig. 3) defined by the black matrix pattern (combination of: 1341 and 136, Fig. 3); and
	a light-reflecting wall (140, Fig. 3; page 4, para [0033]) between at least two adjacent display units (132G, 132R, 132B, Fig. 3), wherein at least one display unit (132G, Fig. 3; page 5, para [0035]) of the at least two adjacent display units (132G, 132R, 132B, Fig. 3) is a quantum dot display unit (130G, Fig. 3; page 5, para [0035]), and the light-reflecting wall (140, Fig. 3) has a reflectance (Fig. 3; page 4, para [0033]) to light in a first wavelength range (such as green wavelength of light, Fig. 3).

Chen does not expressly disclose that the reflectance of the light-reflecting wall (140, Fig. 3) to light in a first wavelength range (such as green wavelength of light, Fig. 3) is greater than a preset threshold.  However, Cho discloses a display substrate (Fig. 5G; page 2, para [0034]) comprising a light-reflecting wall (146, Fig. 5G; page 4, para [0059]) between at least two 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the reflectance of the light-reflecting wall (Chen: 140, Fig. 3) to light in the first wavelength range (Chen: such as green wavelength of light, Fig. 3) of Chen to be greater than a preset threshold, such as a preset threshold of 0%, in order to obtain the benefits of increasing the luminance of the at least two adjacent display units (132G, 132R, 132B, Fig. 3) as taught by Cho (Fig. 4; page 6, para [0084-0085]).

Regarding claim 2, Chen as modified by Cho discloses a display substrate with all the limitations above but does not expressly disclose wherein the preset threshold is 80%.  However, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to configure the reflectance of the light-reflecting wall (Chen: 140, Fig. 3) to light in the first wavelength range (Chen: such as green wavelength of light, Fig. 3) to be greater than a preset threshold of 80% in order to obtain the benefits of maximizing the luminance of the at least two adjacent display units (Chen: 132G, 132R, 132B, Fig. 3) as taught by Cho (Fig. 4; page 6, para [0084-0085]).

Regarding claim 3, Chen as modified by Cho discloses a display substrate with all the limitations above and further discloses wherein the light-reflecting wall (Chen: 140, Fig. 3) comprises:
	a light-transmissive wall (Chen: 142, Fig. 3; page 4, para [0034]); and


Regarding claim 6, Chen as modified by Cho discloses a display substrate with all the limitations above and further discloses wherein: a first one (Chen: 132G, Fig. 3) of the at least two adjacent display units (Chen: 132G, 132R, 132B, Fig. 3) is a quantum dot display unit (Chen: 130G, Fig. 3), and a second one (Chen: 132B, Fig. 3) of the at least two adjacent display units is a light-transmissive unit (Chen: 144, Fig. 3; page 4, para [0035]).

Regarding claim 7, Chen as modified by Cho discloses a display substrate with all the limitations above and further discloses wherein the light-reflecting wall (Chen: 140, Fig. 3) is provided between every two adjacent display units (Chen: such as 132G and 132R, Fig. 3) of the plurality of display units (Chen: 132G, 132R, 132B, Fig. 3).

Regarding claim 8, Chen as modified by Cho discloses a display substrate with all the limitations above and further discloses wherein: the reflectance of the light-reflecting wall (Chen: 140, Fig. 3) to blue light is greater than the preset threshold, such as the preset threshold of 0%, and the plurality of display units (Chen: 132G, 132R, 132B, Fig. 3) comprises a red light quantum dot display unit (Chen: 130R, Fig. 3; page 4, para [0033]) for emitting red light, a green light 

Regarding claim 9, Chen as modified by Cho discloses a display substrate with all the limitations above and further discloses wherein the light-reflecting wall (Chen: 140, Fig. 3) is at a side of the black matrix pattern (Chen: such as upper side of 1341, Fig. 3) away from the base substrate (Chen: 102, Fig. 3).

Regarding claim 11, Chen as modified by Cho discloses a display substrate with all the limitations above and further discloses wherein the black matrix pattern (Chen: combination of: 1341 and 136, Fig. 3) comprises a plurality of light-shielding units (Chen: 1341 and 136, Fig. 3), and an area of an orthographic projection of the light-reflecting wall (Chen: orthographic projection of 140, Fig. 3) onto the base substrate (Chen: 102, Fig. 3) is greater than an area of an orthographic projection of the light-shielding unit (Chen: orthographic projection of portion 1341, Fig. 3) onto the base substrate (Chen: 102, Fig. 3).

Regarding claim 12, Chen as modified by Cho discloses a display substrate with all the limitations above but does not expressly disclose wherein a material of the light-transmissive wall (Chen: 142, Fig. 3) is resin.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a resin material can be used to form a transmissive layer.  Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in 

Regarding claim 13, Chen as modified by Cho discloses a display substrate with all the limitations above and further discloses wherein a distance between a top surface of the light-reflecting wall (Chen: top surface of 140, Fig. 3) and the base substrate (Chen: 102, Fig. 3) is not less than a distance between a top surface of the display unit (Chen: such as surface of S, Fig. 3) and the base substrate (Chen: 102, Fig. 3), the top surface of the light-reflecting wall (Chen: top surface of 140, Fig. 3) is a surface of the light-reflecting wall away from the base substrate (Chen: 102, Fig. 3), and the top surface of the display unit (Chen: surface of S, Fig. 3) is a surface of the display unit away from the base substrate (Chen: such as surface of S being concave away from the base substrate 102, Fig. 3).

Regarding claim 14, Chen discloses a method for manufacturing a display substrate (combination of: 102 and 118, Fig. 3; page 1, para [0020]; page 2, para [0021]), comprising:
	forming a black matrix pattern (combination of: 1341 and 136, Fig. 3; page 3, para [0027]; page 5, para [0037]) and a plurality of display units (132G, 132R, 132B, Fig. 3; page 2, para [0023-0024]) on a base substrate (102, Fig. 3; page 1, para [0020]),
	wherein the plurality of display units (132G, 132R, 132B, Fig. 3) is respectively in a plurality of regions regions (130G, 130R, 144, Fig. 3) defined by the black matrix pattern (combination of: 1341 and 136, Fig. 3); and


Chen does not expressly disclose that the reflectance of the light-reflecting wall (140, Fig. 3) to light in a first wavelength range (such as green wavelength of light, Fig. 3) is greater than a preset threshold.  However, Cho discloses a display substrate (Fig. 5G; page 2, para [0034]) comprising a light-reflecting wall (146, Fig. 5G; page 4, para [0059]) between at least two adjacent display units (148, Fig. 5G; page 7, para [0094]), the light-reflecting wall (146, Fig. 5G) improving the luminance of the display units (148, Fig. 5G; page 6, para [0084-0085]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the reflectance of the light-reflecting wall (Chen: 140, Fig. 3) to light in the first wavelength range (Chen: such as green wavelength of light, Fig. 3) of Chen to be greater than a preset threshold, such as a preset threshold of 0%, in order to obtain the benefits of increasing the luminance of the at least two adjacent display units (132G, 132R, 132B, Fig. 3) as taught by Cho (Fig. 4; page 6, para [0084-0085]).


	forming a light-transmissive wall (Chen: 142, Fig. 3; page 4, para [0034]) at a side of the black matrix pattern (Chen: upper side of 1341, Fig. 3) away from the base substrate (Chen: 102, Fig. 3); and
	forming a light-reflecting layer (Chen: layer of 140, Fig. 3; page 4, para [0033]) covering the light-transmissive wall (Chen: light-reflecting layer 140 covering the light-transmissive wall 142, Fig. 3) at the side of the black matrix pattern (Chen: upper side of 1341, Fig. 3) away from the base substrate (Chen: 102, Fig. 3), wherein a reflectance of the light-reflecting layer (Chen: layer 140, Fig. 3) to the light in the first wavelength range (Chen: green wavelength of light, Fig. 3) is greater than the preset threshold, such as the preset threshold of 0%.

Regarding claim 17, Chen discloses a display device (3, Fig. 3; page 5, para [0037]), comprising a display substrate (148, Fig. 3; page 5, para [0035]; page 2, para [0022]), wherein the display substrate comprises:
	a base substrate (104, Fig. 3; page 1, para [0020]);
	a black matrix pattern (combination of: 1341 and 136, Fig. 3; page 3, para [0027]; page 5, para [0037]) on the base substrate (104, Fig. 3);

	a light-reflecting wall (140, Fig. 3; page 4, para [0033]) between at least two adjacent display units (132G, 132R, 132B, Fig. 3), wherein at least one display unit (132G, Fig. 3; page 5, para [0035]) of the at least two adjacent display units (132G, 132R, 132B, Fig. 3) is a quantum dot display unit (130G, Fig. 3; page 5, para [0035]), and the light-reflecting wall (140, Fig. 3) has a reflectance (Fig. 3; page 4, para [0033]) to light in a first wavelength range (such as blue wavelength of light, Fig. 3).

Chen does not expressly disclose that the reflectance of the light-reflecting wall (140, Fig. 3) to light in a first wavelength range (such as blue wavelength of light, Fig. 3) is greater than a preset threshold.  However, Cho discloses a display substrate (Fig. 5G; page 2, para [0034]) comprising a light-reflecting wall (146, Fig. 5G; page 4, para [0059]) between at least two adjacent display units (148, Fig. 5G; page 7, para [0094]), the light-reflecting wall (146, Fig. 5G) improving the luminance of the display units (148, Fig. 5G; page 6, para [0084-0085]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the reflectance of the light-reflecting wall (Chen: 140, Fig. 3) to light in the first wavelength range (Chen: such as blue wavelength of light, Fig. 3) of Chen to be greater than a preset threshold, such as a preset threshold of 0%, in order 

Regarding claim 18, Chen as modified by Cho discloses a display device with all the limitations of claim 17 above and further discloses:
	an array substrate (Chen: 102, Fig. 3; page 1, para [0020]) opposite to the display substrate (Chen: 148, Fig. 3);
	a liquid crystal layer (Chen: 106, Fig. 3; page 1, para [0020]) between the display substrate (Chen: 148, Fig. 3) and the array substrate (Chen: 102, Fig. 3);
	a backlight module (Chen: 100, Fig. 3; page 1, para [0020]) at a side of the array substrate (Chen: bottom side of 102, Fig. 3) away from the display substrate (Chen: 148, Fig. 3);
	wherein the liquid crystal layer (Chen: 106, Fig. 3) is at a light-emitting side of the backlight module (Chen: upper side of 100, Fig. 3), 
	the light in the first wavelength range is blue light (Chen: Fig. 3; page 1, para [0020]), and the backlight module (Chen: 100, Fig. 3) is a blue light backlight module (Chen: 100, Fig. 3; page 1, para [0020]).

Claims 4-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2018/0210280) in view of Cho et al. (U.S. 2017/0315409) and Ueda et al. (U.S. 2010/0085512).

2 and SiO2 (page 3, para [0040]; page 5, para [0056]) in order to provide a reflecting film that has high reflectivity (page 5, para [0056]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the light-reflecting layer (Chen: 140, Fig. 3) of Chen to be comprised of at least one first refractive film and at least one second refractive film of Ueda (Ueda: page 5, para [0056]), the first refractive film and the second refractive film are arranged alternately in a stacked manner (Ueda: page 5, para [0056]), a refractive index of the first refractive film and a refractive index of the second refractive film are different (Ueda: page 5, para [0056]), and materials of the first refractive film and the second refractive film are respectively formed from TiO2 and SiO2 in order to obtain the benefits of (page 5, para [0056]) 

Regarding claim 5, Chen as modified by Cho and Ueda disclose a display substrate with all the limitations of claim 4 above and further discloses wherein the first refractive film is made of TiO2, the second refractive film is made of SiO2 (Ueda: page 5, para [0056]), but does not expressly disclose that the light-reflecting layer (Chen: 140, Fig. 3) comprises: 4 first refractive films and 3 second refractive films.  However, Ueda discloses that the first refractive film made of TiO2 and the second refractive film made of SiO2 can be alternately stacked to several layers (Ueda: page 5, para [0056]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the light-reflecting layer (Chen: 140, Fig. 3) of Chen as modified by Cho and Ueda comprising the first refractive film made of TiO2 and the second refractive film made of SiO2 (Ueda: page 5, para [0056]) to be comprised of: alternately stacked layers of 4 first refractive films (Ueda: TiO2; page 5, para [0056]) and 3 second refractive films (Ueda: SiO2; page 5, para [0056]) in order to obtain the benefits of configuring the light-reflecting layer (Chen: 140, Fig. 3) to have high reflectivity as taught by Ueda (page 5, para [0056]).

Regarding claim 16, Chen as modified by Cho discloses a method of manufacturing a display device with all the limitations above but does not expressly disclose wherein forming the light-
forming at least one first refractive film and at least one second refractive film, the first refractive film and the second refractive film are arranged alternately in a stacked manner, and a refractive index of the first refractive film and a refractive index of the second refractive film are different.  However, Ueda discloses a display substrate comprising a reflecting layer that includes at least one first refractive film and at least one second refractive film that are alternately stacked, the first and second refractive films have a different refractive index and are respectively formed from TiO2 and SiO2 (page 3, para [0040]; page 5, para [0056]) in order to provide a reflecting film that has high reflectivity (page 5, para [0056]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the step of forming the light-reflecting layer (Chen: 140, Fig. 3) of Chen to be comprised of forming at least one first refractive film and at least one second refractive film of Ueda (Ueda: page 5, para [0056]), the first refractive film and the second refractive film are arranged alternately in a stacked manner (Ueda: page 5, para [0056]), a refractive index of the first refractive film and a refractive index of the second refractive film are different (Ueda: page 5, para [0056]), and materials of the first refractive film and the second refractive film are respectively formed from TiO2 and SiO2 in order to obtain the benefits of (page 5, para [0056]) configuring the light-reflecting layer (Chen: 140, Fig. 3) with high reflectivity as taught by Ueda (page 5, para [0056]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2018/0210280) in view of Cho et al. (U.S. 2017/0315409) as applied to claim 18 above and further in view of Hwang et al. (U.S. 2008/0198294).

Regarding claim 19, Chen as modified by Cho discloses a display device with all the limitations above and further discloses:
	a first polarizer (Chen: 112, Fig. 3; page 2, para [0020]) between the array substrate (Chen: 102, Fig. 3) and the backlight module (Chen: 100, Fig. 3); and
	a second polarizer (Chen: 114, Fig. 3; page 2, para [0020]) between the liquid crystal layer (Chen: 106, Fig. 3) and the display substrate (Chen: 148, Fig. 3).

Chen as modified by Cho does not expressly disclose wherein a direction of a light transmission axis of the second polarizer (Chen: 114, Fig. 3) is perpendicular to a direction of a light transmission axis of the first polarizer (Chen: 112, Fig. 3).  However, Hwang discloses a liquid crystal display panel (300, Fig. 3A; page 2, para [0030]) comprising a first polarizer (310, Fig. 3A; page 2, para [0030]) disposed between an array substrate (330, Fig. 3; page 2, para [0030]) and a backlight module (100, Fig. 3; page 2, para [0028]) and a second polarizer (390, Fig. 3; page 2, para [0030]) between a liquid crystal layer (350, Fig. 3; page 2, para [0030]) and a display substrate (370, Fig. 3; page 2, para [0030]), wherein a direction of a light transmission axis of the second polarizer (390, Fig. 3) is perpendicular to a direction of a light transmission axis of the first polarizer (310, Fig. 3A; page 2, para [0030]) in order to modulate light to form images (page 2, para [0030]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure a direction of a light transmission axis of the second polarizer (Chen: 114, Fig. 3; Hwang: 390, Fig. 3A; page 2, para [0030]) to be perpendicular to a direction of a light transmission axis of the first polarizer (Chen: 112, Fig. 3; Hwang: 310, Fig. 3A; page 2, para [0030]) in order to obtain the benefits enabling the display device (Chen: 3, Fig. 3) to modulate light to form images as taught by Hwang (Fig. 3A; page 2, para [0030]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2018/0210280) in view of Cho et al. (U.S. 2017/0315409) and Hwang et al. (U.S. 2008/0198294) as applied to claim 19 above and further in view of Zha (U.S. 2017/0293151) and Chen (CN 106324742).

Regarding claim 20, Chen ‘280 as modified by Cho and Hwang discloses a display device with all the limitations above and further discloses wherein the second polarizer (Chen ‘280: 114, Fig. 3) is a wire grid polarizer (Chen ‘280: page 2, para [0020]) but does not expressly disclose that the wire grid polarizer (Chen ‘280: 114, Fig. 3; page 2, para [0020]) has a period in a range of 80 to 140 nm, a duty ratio in a range of 0.4 to 0.6, and a depth-to-width ratio in a range of 2:1 to 3:1.  However, Zha discloses a display device (Fig. 2; page 1, para [0029]) comprising a wire grid polarizer having a period in a range of 80 to 140 nm, such as 100 nm (page 3, para [0043]) and a duty ratio in a range of 0.4 to 0.6, such as 0.5 (page 3, para [0043]) in order to provide a wire 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the wire grid polarizer (Chen ‘280: 114, Fig. 3) to have a period in a range of 80 to 140 nm, such as 100 nm (Zha: page 3, para [0043]), a duty ratio in a range of 0.4 to 0.6, such as 0.5 (Zha: page 3, para [0043]), and a depth-to-width ratio in a range of 2:1 to 3:1, such as 2:1 (Chen ‘742: when height of metal line 61 = 100 nm and width of metal line 61 = 50nm, Fig. 10; page 10, para [0067-0068]; page 4, para [0016]) in order to obtain the benefits of configuring a wire grid polarizer that has improved polarization properties as taught by Zha (page 3, para [0045]) and Chen ‘742 (page 10, para [0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871